Smith, G. J.,
delivered the opinion of the court.
This is an appeal from a judgment of the court below approving an assessment for taxes by the -city of Jackson *803of certain real property owned by the appellant and situated in that city. The property was given to the college by the late R. W. Millsaps, the founder of the college, during his lifetime, “in consideration,” as the deed recites, “of the aid thereby to be given to the endowment of Millsaps College.”
The property consists of a lot on which the donor had erected a building which is rented by the college to various tenants for business purposes, and is held by the college, according to the agreement of counsel, as a part of its endowment. Appellant is a corporation and its claim is that the property is exempt under section 5 of its charter, which provides “that the lands or grounds, not to exceed one hundred acres, used by the corporation as a site and campus for said college, and the buildings, halls and dormitories thereon erected, and the endowment fund contributed to said college, shall be exempt from all state, county and municipal taxation, so long as the said college shall be kept open and be maintained for the purposes contemplated by this act.”
Section 1 of the charter provides that the corporation “may accept donations of real and personal property for the benefit of the college hereafter to be established, and contributions of money or negotiable securities of every kind, in aid of the endowment of such college,” and section 4 provides that the corporation may purchase or accept land, not to exceed one hundred acres, as a building site and campus for the college. The record and briefs of counsel present several interesting and difficult questions for decision, but there is one which lies at the threshold of the case which must be decided in favor of the college before the other questions can properly be reached, and is: Does the exemption granted by section 5 of the charter of the college cover land of the charaoter of that here in question?
The exemption from taxation granted the college covers *804two classes of property: First, the lands or grounds, not to exceed one hundred acres, used by the corporation as a site and campus for said college, and the buildings, halls, and dormitories thereon erected; and, second, the endowment fund contributed to said college. It is admitted by counsel for the appellant, apd the fact is, that the land here in controversy is not included in the first of these classes; consequently the narrow question presented fob decision is: Does the exemption include land held by the college as a part of its endowment?
The endowment of a college is commonly understood as including all property, real or personal, given to it for its permanent support. If the term is to be so defined here, then practically all of the land which the corporation can hold “for the benefit of the college” will be exempt, for all of such property must necessarily be of one of two classes: First, the campus and grounds on which the college buildings are situated; or, second, land' the revenue from which is applied to the support of the college, or, in other words, land held as a part of its endowment.
It seems reasonably clear .that the term “endowment fund” is here used in a more restricted sense and was not intended to include land, for the specific grant of an exemption on land of a certain character negatives by implication an intention to exempt land of a different character. State v. Krollman, 38 N. J. Law, 574. “Firpressio wúus est exdusio alterius.” Moreover, if it was not the intention of the legislature to restrict the exemption on land to that specifically described in the grant of the exemption, but to include also therein land which the college might hold as a part of its endowment, such intention could have been easily placed beyond doubt by a simple provision that all land of the college which it is authorized by its charter to own, shall be exempt from all state, county, and municipal taxation.
*805The endowment of the college is referred to in one other section of the charter and its meaning there is evidently the one intended here for the rule is that “where the same word or phrase is used in different parts of a statute, it will be presumed to be used in the same sense throughout; and where its meaning in one instance is clear this meaning will be attached to it elsewhere, unless it clearly appears from the whole statute that it was the intention of the legislature to use it in different senses.” 36 Cyc. 1132; 25 R. C. L. 994; Green v. Weller, 32 Miss. 650. Section 5' of the charter exempts from taxation the “endowment fund contributed to said college.” Section 1 of the charter authorizes the corporation to “accept . . . contributions of money or negotiable securities of every kind, in aid of the endowment of such college.” The “endowment fund” which section 1 of the charter contemplates will be ‘ ‘ contributed to said college” is composed of money and negotiable securities from which, applying the rule just hereinbefore set out, it follows that property of such character only is included in the exemption of “the endowment fund contributed to said college.”
It follows from the foregoing views that we are of the opinion that the exemption of land from taxation granted the appellant by section 5 of its charter is restricted to “the lands or grounds, not to exceed one hundred acres, used by the corporation as a site and campus for said college, and the buildings, halls, and dormitories thereon erected.”

Affirmed.